Cite as 2016 Ark. App. 377

                 ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                         No. E-16-154


NUCOR STEEL                                        Opinion Delivered   September 7, 2016
                                APPELLANT
                                                   APPEAL FROM THE ARKANSAS
V.                                                 BOARD OF REVIEW
                                                   [NO. 2016-BR-00139]

DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES, AND                            APPEAL DISMISSED
KEITH LEDBETTER
                    APPELLEES



                          RAYMOND R. ABRAMSON, Judge

       Appellant Nucor Steel (“Nucor”), a corporation, appeals from the Arkansas Board of

Review’s March 10, 2016 decision, reversing the Appeal Tribunal and finding that the

claimant, Keith Ledbetter, was entitled to benefits because he was discharged from last work

for reasons other than misconduct. We dismiss due to lack of jurisdiction.

       On April 24, 2016, Nucor filed its petition for appeal with this court. The petition was

signed by Kellie Crain, who is not a licensed attorney. It is well settled that corporations must

be represented by licensed attorneys. Smithco Invs. of W. Memphis, Inc. v. Morgan Keegan &

Co., 370 Ark. 477, 261 S.W.3d 454 (2007). Furthermore, our supreme court has held that

when a party not licensed to practice law in this state attempts to represent the interests of

others by submitting himself or herself to the jurisdiction of a court, those actions, such as the

filing of pleadings, are rendered a nullity. Id. Here, Crain is not an attorney and may not

represent Nucor in this case. Id. Our case law makes it clear that invoking the process of a
                                 Cite as 2016 Ark. App. 377

court of law constitutes the practice of law. Stephens Prod. Co. v. Bennett, 2015 Ark. App. 617.

Because Crain was practicing law when she signed the petition, the petition is null and void.

Id. As a result, we lack jurisdiction and dismiss this appeal.

       Appeal dismissed.

       VIRDEN and GRUBER, JJ., agree.

       No briefs filed.




                                                2